DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 85, 87, and 89-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Pub. No. 2014/0332823 A1) in view of Arai et al. (U.S. Patent No. 8,421,087 B2).
Regarding claim 85, Takizawa discloses a structural body comprising a first metal thin film, an oxide semiconductor layer, and a second metal thin film (FIG. 1: 4/3/2, see paragraph 0045),
wherein the first metal thin film, the oxide semiconductor layer, and the second metal thin film are stacked in this order (FIG. 1: 2 stacked on 3 which is stacked on 4), or

wherein the oxide semiconductor layer consists of polycrystalline oxide semiconductor which comprises indium (In) as a main component (FIG. 1: 3, see paragraph 0046).
Takizawa does not explicitly disclose a substrate below the stack.
Arai discloses a substrate with metal thin films and semiconductor layers stacked thereon (FIG. 1: 1, see col. 3, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the substrate of Arai under the layers of Takizawa so as to provide a high thermal conductivity layer to dissipate heat from the stack (see col. 3, line 9).
Regarding claim 87, Takizawa discloses the oxide semiconductor layer comprises Ga (see paragraph 0045).
Regarding claim 89, Takizawa discloses the carrier concentration is 1x1014 cm-3 or more and 1x1017 cm-3 or less (see paragraph 0050 disclosing a concentration of 1x1016 cm-3).
Regarding claim 90, Takizawa discloses a thickness of the oxide semiconductor layer between 50 nm and 20 micron (see paragraph 0054 disclosing a thickness of 0.4 micron).
Regarding claim 91, Takizawa discloses a power device (see paragraph 0015).
Regarding claim 92, Takizawa discloses a diode device (see paragraph 0015).
Regarding claim 93, Takizawa discloses a schottky barrier diode element (see paragraph 0015). 
Regarding claim 94, Takizawa discloses the metal thin film serves as a schottky electrode layer (FIG. 1: 2, see paragraph 0045).
Regarding claim 95, Takizawa discloses the oxide semiconductor layer further comprises Ga (see paragraph 0045)
Regarding claim 96, Takizawa discloses the oxide semiconductor is crystalline (see paragraph 0045) and at least one of Ga, Al, Cn is contained in the semiconductor (see paragraph 0046). While Takizawa does not explicitly disclose the range claimed by Applicant, the reference discloses the general conditions of the ratio of Ga (or Al) to the rest of the material (see paragraph 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Takizawa to optimize the Ga amount and arrive at the claim 96 ratio. The motivation to do so is that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 86 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. Pub. No. 2014/0332823 A1) in view of Arai et al. (U.S. Patent No. 8,421,087 B2) as applied to claim 85 above, and further in view of Sano et al. (U.S. Pub. No. 2006/ 0108636 A1).
Regarding claim 86, the combination is silent in regards to the oxide semiconductor layer has a band gap of 3.0 eV or more and 5.6 eV or less.
Sano discloses the oxide semiconductor layer has a band gap of 3.0 eV (see paragraph 0224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Sano, to optimize the band gap of the layer and arrive at the claim 86 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 88, the combination is silent in regards to the atomic composition percentage of indium.
Sano discloses IGZO films with different composition percentages of indium (see paragraph 0222). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Sano, to optimize the atomic composition of the layer and arrive at the claim 88 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Arai reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819